Citation Nr: 0732712	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-32 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In May 2007, the veteran was afforded a video-conference 
hearing before the undersigned Veterans Law Judge rendering 
the determination in this claim.  See 38 U.S.C.A. § 7102(b) 
(West 2002).


FINDING OF FACT

The veteran does not have PTSD as the result of his active 
military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he has PTSD due to his service.  
Specifically, a review of the veteran's statements shows that 
he asserts that he served with the 4007th Trucking Company as 
part of the "Red Ball Express" hauling supplies in trucks, 
that he was in an accident in England in which he injured his 
arm and leg (and was hospitalized for two to three weeks in 
Germany), that he witnessed several plane crashes in France 
and Belgium, and that he was bombed by enemy planes.  He also 
reported that during service, he went for weeks with 
insufficient food and sleep, and that he was transported to 
Europe aboard a ship that was at risk for attack.  He has 
indicated that the locations of his stressors were in 
Northern France, Rhineland, Central Europe, and Ardennes, and 
that they took place in the summer or spring of 1944.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).  

The veteran's service medical records are not available and 
may have been destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  See NPRC's statement, dated 
in September 2003.  The veteran's service records consist of 
his discharge, which contains a "battles and campaigns" 
section noting "Northern France," "Ardennes," 
"Rhineland," and "Central Europe," and a "decorations and 
citations" section noting a "EAMET" (European, African, 
and Middle Eastern Theatre) Campaign medal with four bronze 
service stars.  A section titled "wounds received in 
action" notes "none."  The discharge reflects service with 
the 4007th Q.M. (quartermaster) Truck Company, and that the 
veteran had service outside the continental United States 
from January 21, 1944 to December 25, 1945.  His military 
occupation specialty is listed as truck driver light.  The 
veteran's separation qualification record notes that his 
military occupation was truck driver, light, and that he 
served with a Q.M. trucking outfit in England, France, 
Belgium, and Germany, supplying line troops.  

The Board initially finds that the evidence does not show 
that the veteran participated in combat.  The veteran is not 
shown to have received commendations or awards that warrant 
the conclusion that he participated in combat.  See 
VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 
1MR"), Part III.iv.4.H.29.c.  There is no other evidence 
sufficient to show participation in combat.  Based on the 
foregoing, the Board finds that the evidence in favor of a 
claim of a finding of participation in combat is of less 
weight than the evidence against such a finding.  There is no 
objective evidence to show that the veteran, or any member of 
his unit, participated in combat.  The Board therefore finds 
that the veteran did not participate in combat.  See Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997).  In reaching this 
determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99.

Furthermore, to the extent that medical examiners may have 
concluded that the veteran has PTSD due to combat, these were 
based on an oral history as provided by the veteran, and are 
otherwise lacking in a factual basis so as to outweigh the 
information in the veteran's service records and the service 
documents.  See Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).

As it is not shown the veteran engaged in combat, his 
assertion of an in-service stressor is not sufficient to 
establish the occurrence of such an event.  Rather, his 
alleged service stressor must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); see also M21-1MR, Part III.iv.4.H.29.a, i.  

The Board finds that there is no verified stressor to serve 
as a basis for granting service connection for PTSD.  In this 
regard, in a duty to assist letter dated in June 2003, the RO 
informed the veteran that he must submit "specific details" 
of the incident or event which produced the stress that 
resulted in the claimed PTSD.  In January 2005, the RO sent 
the veteran another letter and requested that he complete an 
enclosed questionnaire.  However, he merely submitted 
photocopies of previously submitted statements, and he has 
not submitted any significant additional details of his 
stressors since that time, to include at his May 2007 
hearing.  In September 2005, the RO sent the veteran a highly 
detailed letter requesting specific details of the claimed 
stressors, and requested that he complete an attached NA Form 
13075/13055.  The veteran responded in a letter received in 
November 2005, but his response did not provide any 
significant additional details of his stressors, nor did he 
include a completed NA Form 13075/13055.  In a response to 
the RO's request for stressor verification from the NPRC 
dated in December 2005, the NPRC stated that there were no 
available SMRs (service medical records) or records from the 
SGO (Surgeon General's Office).  

In a memo dated in November 2006, the RO determined that the 
veteran had failed to submit sufficiently detailed stressors 
to warrant an attempt at verification with the U.S. Armed 
Services Center for Unit Records Research (CURR) (now, the 
U.S. Army and Joint Services Records Research Center).  See 
M21-1MR, Part IV.ii.1.D.15.a (attempt at corroboration not 
required where stressors are not capable of being 
documented), and 14.d. (noting that claimants must provide, 
at a minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date (within a 
two-month period of time) of the incident, and the unit of 
assignment at the time the stressful event occurred).  

Under the circumstances, there is no reason to assume that 
additional attempts at obtaining details of the claimed 
stressors would be productive.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (holding that it is not an impossible or 
onerous task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor); see also Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).  Accordingly, another 
attempt to obtain additional details of the claimed stressors 
is not warranted.

The claim must be denied.  The veteran has failed to provide 
VA with reasonably specific details of the claimed stressors.  
See M21-1MR, Part III.iv.4.H.32.j.  In addition, there is no 
evidence in the veteran's discharge, separation qualification 
record, or the other evidence of record that is sufficient to 
corroborate any of the claimed stressors, and the Board finds 
that the claimed stressors are not verified.  In this regard, 
the U.S. Court of Appeals for Veterans Claims has previously 
held that it is the distressing event, rather than the mere 
presence in a "combat zone," which may constitute a valid 
stressor for purposes of supporting a diagnosis of PTSD.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that serving 
in a combat zone is not the same as serving in combat).  

In summary, there is no evidence sufficient to corroborate 
the claimed stressors, and the Board finds that the evidence 
is insufficient to show that any of the claimed stressors are 
verified.  See M21-1MR, Part III.iv.4.H.29.e.  The Board has 
therefore determined that the evidence does not warrant the 
conclusion that any of the claimed stressors have been 
verified.  Given the foregoing, the veteran's claim for 
service connection for PTSD fails on the basis that the 
veteran is not shown to have participated in combat; there is 
no verified stressor; and that all elements required for such 
a showing have not been met.  

The Board has considered the veteran's oral and written 
testimony, and several lay statements, submitted in support 
of the veteran's arguments that he has PTSD as a result of 
his service.  To the extent that these statements may be 
intended to represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a diagnosis, nor are they sufficient to 
show a nexus between the claimed condition and the veteran's 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

In this case, the Board has determined that the veteran did 
not participate in combat and that there are no verified 
stressors.  In this regard, although the veteran has 
submitted an article printed out from the internet which 
indicates that the Red Ball Express supplied troops in 1944, 
the article does not indicate that participating units 
engaged in combat, or took causalities, and it does not 
discuss the 4007th Truck Company.  Finally, to the extent 
that the veteran has argued that his claim should be granted 
because there are missing service medical records which 
support his claim, the Court has rejected the argument that 
there should be an "adverse presumption" against VA where 
service medical records have been lost or destroyed while in 
the Government's control, including records destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Accordingly, the veteran's claim for service connection must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. §§ 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In June 2003 and January 2005, the RO sent the 
veteran letters (hereinafter "VCAA notification letters") 
that informed him of the type of information and evidence 
necessary to support his claim.  The RO's letters informed 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claim.  He was asked to 
identify all relevant evidence that he desired VA to attempt 
to obtain.  The June 2003 VCAA letter was mailed to the 
appellant prior to the initial RO adjudication of his claim 
in September 2003.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, as the claim for service connection has been 
denied, no disability rating or effective date will be 
assigned, and any defect with respect to the notice 
requirement was non-prejudicial.  Therefore, VA's duty to 
notify the appellant has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  As previously 
noted, the veteran's service medical records are not 
available and may have been destroyed in the 1973 fire at the 
NPRC.  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources in 
order to reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service and service medical records.  In 
September 2003, the NPRC reported that the veteran's records 
could not be found.  In January and September of 2005, the RO 
contacted the veteran and requested that he provide any 
service medical records, post-service medical records, or 
other information which may be helpful to his claim.  The 
September 2005 letter notified the veteran that a wide 
variety of information from alternative sources may be 
relevant, including, but not limited to, lay statements, 
statements from fellow veterans, employment physicals, 
letters written during service, and insurance examinations.  
With regard to the veteran's missing service medical records, 
although the veteran has asserted that he was treated for arm 
and leg injuries incurred in a motor vehicle accident in 
England, he has not asserted that he was ever treated for 
psychiatric symptoms, or was diagnosed with a psychiatric 
disorder, during his service.  Therefore, the Board finds 
that the RO has satisfied its duty to assist under Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).   

Finally, although the veteran has not been afforded an 
examination, and an etiological opinion has not been 
obtained, a remand is not required for further development as 
participation in combat is not shown, and as there is no 
verified stressor.  See 38 C.F.R. § 3.159(d).  The Board 
therefore finds that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for PTSD is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


